Exhibit 10.2

Gordmans Stores, Inc.

12100 West Center Road

Omaha, NE 68144

October 31, 2011

Mr. Michael Wirkkala

Executive Vice President of Operations

    and Chief Operating Officer

12100 West Center Road

Omaha, NE 68144

Dear Mike:

As we discussed, it is the intention of Gordmans Stores, Inc. (the “Company”) to
provide you with the separation benefit described below.

If your employment is terminated by the Company without “cause” (as such term is
defined in the Company’s stock option plan), or within nine months after a
change in control (as such term is defined in the Company’s stock option plan)
the location of your place of work is moved more than 50 miles from the current
location or your position and scope of responsibilities in the Company are
significantly reduced, then subject to the execution of a satisfactory release
by you, you will receive:

 

  •  

Salary continuation (payable in accordance with the Company’s payroll practice
as in effect at the time of your termination) until the earlier of (x) the
period of time equal to the number of months you were employed by the Company,
not to exceed six months and (y) the date on which you are employed by a third
party (the “Salary Continuation Period”); and

 

  •  

Continued medical and dental coverage in accordance with the Company’s plans
that are then in place until the end of the Salary Continuation Period (maximum
of six months) or, at the Company’s option, cash payments in the amount of such
coverage in order for you to make COBRA elections or coverage under another
medical and/or dental plan.

You shall immediately notify the Company in writing when you have accepted
employment with a third party. Your salary continuation and other benefits will
start being paid (or provided) to you following your execution of a satisfactory
release. Such release must be executed within 60 days (or such shorter period
specified in the release) following your termination. Upon any termination, you
shall have a duty to mitigate damages and costs to the Company.

This letter is intended to comply with applicable law. Without limiting the
foregoing, this letter is intended to comply with the requirements of section
409A of the Internal Revenue Code (“409A”), and, specifically, with the
separation pay and short term deferral exceptions of 409A. Notwithstanding
anything in the letter to the contrary, separation pay may only be made upon a



--------------------------------------------------------------------------------

October 31, 2011

Page2

“separation from service” under 409A and only in a manner permitted by 409A. For
purposes of 409A, the right to a series of installment payments under this
letter shall be treated as a right to a series of separate payments. In no event
may you, directly or indirectly, designate the calendar year of a payment. All
reimbursements and in-kind benefits provided in this letter shall be made or
provided in accordance with the requirements of 409A (including, where
applicable, the reimbursement rules set forth in the regulations issued under
409A). If you are a “specified employee” of a publicly traded corporation on
your termination date (as determined by the Company in accordance with 409A), to
the extent required by 409A, separation pay that is due under this letter will
be delayed for a period of six months. Any separation pay that is postponed
because of 409A will be paid to you (or, if you die, your beneficiary) within 30
days after the end of the six-month delay period.

Best regards,

 

/s/ Jeff Gordman

Jeff Gordman President and CEO

Acknowledged:

 

/s/ Michael Wirkkala

Michael Wirkkala